         Case 1:21-mj-00188-ZMF Document 45 Filed 08/23/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                         :
                                                 :      Case No. 21mj188
               v.                                :
                                                 :      Hon. Zia Faruqui
RYAN SAMSEL,                                     :
                                                 :
                       Defendant.                :


                    UNOPPOSED MOTION FOR PROTECTIVE ORDER

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully moves the Court to issue a protective order governing

information related to a summary letter, an investigative report, and its attachments involving a

contractor (Contractor A). These documents contain personal information pertaining to an

employee (Contractor A) at the United States Attorney’s Office. The Government is requesting a

protective order for these materials in many criminal cases throughout District Court and Superior

Court and producing these materials, although the incident they involve occurred in a different

case. The United States has consulted with defense counsel about the protective order. Defense

counsel consents to the filing of this motion.

                                                 Respectfully submitted,

                                                 CHANNING D. PHILLIPS
                                                 Acting United States Attorney

                                      By:                  /s/
                                                 April N. Russo
                                                 Assistant United States Attorney
                                                 PA Bar No. 313475
                                                 555 Fourth Street, N.W.
                                                 Washington, D.C. 20530
                                                 202-252-1717
                                                 April.russo@usdoj.gov
             Case 1:21-mj-00188-ZMF Document 45 Filed 08/23/21 Page 2 of 4




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



UNITED STATES OF AMERICA                      :
                                              :      Case No. 21mj188
                 v.                           :
                                              :      Hon. Zia Faruqui
RYAN SAMSEL,                                  :
                                              :
                        Defendant.            :


                               CONSENT PROTECTIVE ORDER

        Pursuant to the Court’s authority under Fed. R. Crim. P. 16(d)(1), and the parties consent,

it is hereby ORDERED:

        1.       Materials Subject to this Order. Except as provided herein, this protective order

(“Order”) governs information related to a summary letter, an investigative report, and its

attachments disclosed by the government at any stage of this case (hereinafter “Investigation

Materials”).

        2.       Legal Defense Team. The “legal defense team” includes defense counsel (defined

as counsel of record in this case, including any post-conviction or appellate counsel) and any

attorneys, investigators, paralegals, support staff, and expert witnesses who are advising or

assisting defense counsel in connection with this case. The legal defense team shall not include

the defendant or the defendant’s family members, friends, or associates.

        3.       Limitations on Dissemination. Except as otherwise permitted by this Order, the

legal defense team shall not disseminate Investigation Materials directly or through any person or

instrumentality to any person, entity, or public forum, other than members of the legal defense

team.
               Case 1:21-mj-00188-ZMF Document 45 Filed 08/23/21 Page 3 of 4




          4.       Limitations on Use. Subject to the limitations contained in this Order and without

further order of the Court, the defendant and the legal defense team may use Investigation

Materials in connection with this case, including and any post-conviction or appellate litigation.

The legal defense team may discuss Investigation Materials with, and defense counsel may

authorize the viewing of Investigation Materials by: (A) the defendant; and (B) other persons to

whom this Court may authorize (hereinafter “court-authorized persons”). The legal defense team

and the Government will not file publicly any portion of the Investigation Materials and will not

summarize the materials in any public filing or use the names of the individuals in any public

filing.

          5.       Limitations on Reproduction. Subject to the limitations contained in this Order,

the legal defense team may physically or electronically reproduce Investigation Materials as

deemed necessary by defense counsel for use in connection with this case. Any reproductions of

Investigation Materials authorized by defense counsel shall be treated in the same manner as the

original Investigation Materials.

          6.       Notifications Regarding this Order. Defense counsel must provide members of

the legal defense team, the defendant, and any other court-authorized person, with a copy of this

Order before providing them with access to, or permitting them to view, Investigation Materials.

          7.       Disposition Following the Conclusion of this Criminal Case. Defense counsel

may retain a copy of the Investigation Materials following the conclusion of this case. This Order

shall remain in effect after the conclusion of this case and shall continue to govern the

dissemination, use, reproduction, storage, and retention of Investigation Materials disclosed in this

case. Nothing in this Order prevents the government from seeking a court order requiring that the

Investigation Materials be returned or to further restrict the retention of Investigation Materials,



                                                   2
            Case 1:21-mj-00188-ZMF Document 45 Filed 08/23/21 Page 4 of 4




and nothing in this Order prevents defense counsel from seeking a court order allowing broader

retention of the Investigation Materials.

       8.       Scope of this Order. This Order does not prevent any party from objecting to the

discovery or admission of Investigation Materials that it otherwise believes to be improper. This

Order also does not constitute a ruling on: (A) any potential objection to the discoverability or

admissibility of Investigation Materials; or (B) whether any particular Investigation Materials is

properly discoverable or admissible. This Order is not intended to limit the use of Investigation

Materials in any judicial proceedings in this case.

       9.       Modification of this Order. Consent to this Order does not constitute a waiver or

otherwise prevent any party from seeking modification of this Order.

       SO ORDERED this ____ day of __________, 2021.



                                              _____________________________________
                                              HONORABLE ZIA FARUQUI
                                              United States Magistrate Court Judge




                                                 3
